Title: To George Washington from Benjamin Lincoln, 28 August 1782
From: Lincoln, Benjamin
To: Washington, George


                  
                     Sir,
                     War-Office August 28th 1782
                  
                  In conformity to a resolve of Congress passed June 14th 1782, which was transmitted your Excellency on the 19th of same month.I do myself the honor to enclose you a farther list of the exiled Citizens of South Carolina, who wish to return home in the flags to be furnished by the british Commander in chief—the list designates such as are entitled to return in the flags from the manner of their being sent away—and it describes three families who request it as an indulgence.  I have the honor to be Dear Genl with sincere esteem your Excellencys most ob. ser.
                  
                     B. Lincoln
                     
                  
               